DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered. Applicant has argued that the prior art does not teach the new limitation(s) added by amendment. The new limitation(s) will be addressed in the rejection(s) below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-11, 14-18, 21-24 is/are, as best understood, rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moeny (US 20190040685).

Regarding claim 1, Moeny teaches:
A pulsed-power drill bit, comprising: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; and 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including first composite material (Moeny [0044, 0054, 0061]) including i) an abrasive material formed from a diamond-based composition (Moeny [0044, 0054, 0061]) and ii) a reinforcement material (Moeny [0044, 0054, 0061]) infiltrated through one region of the abrasive material at a perimeter (Moeny [0044, 0054, 0061]) of the ground ring, 
the second portion including a second composite material (Moeny [0044, 0054, 0061]) including the reinforcement material and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the second composite material having a different composition (Moeny [0044, 0054, 0061]) than the first composite material, 
wherein the reinforcement material has a first melting temperature (Moeny [0044, 0054, 0061]) lower than a second melting temperature (Moeny [0044, 0054, 0061]) of the abrasive material.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See MPEP 2112.01.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. See MPEP 2112.

Regarding claim 2, Moeny teaches:
The pulsed-power drill bit of Claim 1, wherein the first composite material further comprises a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material.

Regarding claim 3, Moeny teaches:
The pulsed-power drill bit of Claim 1, wherein the first composite material further comprises a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the binder material in the first composite material and the binder material in the second composite material having the same composition (Moeny [0044, 0054, 0061]).

Regarding claim 6, Moeny teaches:
The pulsed-power drill bit of Claim 1, wherein the first composite material (Moeny [0044, 0054, 0061]) has a first induced abrasion and the second composite material (Moeny [0044, 0054, 0061]) has a second induced abrasion and the first induced abrasion is greater than the second induced abrasion.

Regarding claim 7, Moeny teaches:
The pulsed-power drill bit of Claim 1, wherein the bit includes a third composite material (Moeny [0044, 0054, 0061]) including a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material. The Examiner notes the specification as filed (page 22) describes the third composite material as the same as the second composite material. 

Regarding claim 8, Moeny teaches:
The pulsed-power drill bit of Claim 7, wherein the second composite material and the third composite material have the same composition (Moeny [0044, 0054, 0061]).

Regarding claim 9, Moeny teaches:
A downhole drilling system, comprising: a drill string (Moeny 108); and 
a pulse-power drill bit (Moeny 114) coupled to the drill string, the drill bit including: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including first composite material (Moeny [0044, 0054, 0061]) including i) an abrasive material formed from a diamond-based composition (Moeny [0044, 0054, 0061]) and ii) a reinforcement material (Moeny [0044, 0054, 0061]) infiltrated through one region of the abrasive material at a perimeter (Moeny [0044, 0054, 0061]) of the ground ring, 
the second portion including a second composite material (Moeny [0044, 0054, 0061]) including the reinforcement material and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the second composite material having a different composition than the first composite material, 
wherein the reinforcement material has a first melting temperature (Moeny [0044, 0054, 0061]) lower than a second melting temperature (Moeny [0044, 0054, 0061]) of the abrasive material.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See MPEP 2112.01.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. See MPEP 2112.

Regarding claim 10, Moeny teaches:
The downhole drilling system of Claim 9, wherein the first composite material further comprises a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material infiltrated.

Regarding claim 11, Moeny teaches:
The downhole drilling system of Claim 9, wherein the first composite material further comprises a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the binder material in the first composite material and the binder material in the second composite material having the same composition (Moeny [0044, 0054, 0061]).

Regarding claim 14, Moeny teaches:
The downhole drilling system of Claim 9, wherein the first composite material (Moeny [0044, 0054, 0061]) has a first induced abrasion and the second composite material (Moeny [0044, 0054, 0061]) has a second induced abrasion and the first induced abrasion is greater than the second induced abrasion.

Regarding claim 15, Moeny teaches:
The downhole drilling system of Claim 9, wherein the bit includes a third composite material (Moeny [0044, 0054, 0061]) including a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material.

Regarding claim 16, Moeny teaches:
The downhole drilling system of Claim 15, wherein the second composite material and the third composite material have the same composition (Moeny [0044, 0054, 0061]).

Regarding claim 17, Moeny teaches:
A method of drilling a wellbore, comprising: 
placing (Moeny Fig. 1) a pulse-powered drill bit downhole in a wellbore, 
the drill bit including: 
a bit body (Moeny 255); 
an electrode (Moeny 208) coupled to the bit body; 
a ground ring (Moeny 250/650/1250, [0058, 0086]) coupled to the bit body proximate to the electrode and having a first portion (Moeny near 668, [0044, 0054, 0061]) and a second portion (Moeny near 670) located between the first portion and the bit body, 
the first portion including first composite material (Moeny [0044, 0054, 0061]) including i) an abrasive material formed from a diamond-based composition (Moeny [0044, 0054, 0061]) and ii) a reinforcement material (Moeny [0044, 0054, 0061]) infiltrated through infiltrated through one region of the abrasive material at a perimeter (Moeny [0044, 0054, 0061]) of the ground ring, the second portion including a second composite material (Moeny [0044, 0054, 0061]) including the reinforcement material and a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the second composite material having a different composition than the first composite material, 
wherein the reinforcement material has a first melting temperature (Moeny [0044, 0054, 0061]) lower than a second melting temperature (Moeny [0044, 0054, 0061]) of the abrasive material; and conducting (Moeny [0022, 0027]) pulsed-power drilling using the drill bit.
"Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.  See MPEP 2112.01.  
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. See MPEP 2112.

Regarding claim 18, Moeny teaches:
The method of Claim 17, wherein the first composite material further comprises a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material.

Regarding claim 21, Moeny teaches:
The method of Claim 17, wherein the first composite material further comprises a binder material (Moeny [0044, 0054, 0061]) infiltrated through the reinforcement material, the binder material in the first composite material and the binder material (Moeny [0044, 0054, 0061]) in the second composite material having the same composition.

Regarding claim 22, Moeny teaches:
The method of Claim 17, wherein the first composite material has a first induced abrasion (Moeny [0044, 0054, 0061]) and the second composite material has a second induced abrasion (Moeny [0044, 0054, 0061]) and the first induced abrasion is greater than the second induced abrasion. 

Regarding claim 23, Moeny teaches:
The method of Claim 17, wherein the bit includes a third composite material (Moeny [0044, 0054, 0061]) including a binder material infiltrated through the reinforcement material.

Regarding claim 24, Moeny teaches:
The method of Claim 23, wherein the second composite material and the third composite material have the same composition (Moeny [0044, 0054, 0061]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Carroll/Primary Examiner, Art Unit 3674